             Case 2:19-cr-00203-RSM Document 540 Filed 06/14/21 Page 1 of 1




 1

 2
                              UNITED STATES DISTRICT COURT
 3
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT SEATTLE

 5   UNITED STATES OF AMERICA,
 6                                                      No. CR19-203 RSM
                       Plaintiff,
 7
         v.                                            ORDER TO PROCEED BY
 8   FAUSTINO ISLAS-ESTRADA,                           VIDEO/TELPHONIC CONFERENCE

 9                     Defendants.
10

11

12          The Court has considered defendant’s request to proceed with a change of plea by
13   video hearing. The plaintiff, the government, does not oppose the request. Mr. Islas-
14
     Estrada’s request also includes a waiver of in-person appearance. The Court has reviewed
15
     the request, the record in this matter, the General Order currently in place and the
16
     applicable law.
17

18          Being fully advised, the court grants the request to proceed with the change of plea

19   hearing by video teleconference.
20
            DATED this 14th day of June, 2021.
21

22

23
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
24

25
